DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a CON of 16803062 PAT 11200644.
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 20 is drawn to a computer readable medium on which computer readable instructions (are stored). However, the specification does not preclude transitory signals by way of explicit definition. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art, the full scope of the claimed "computer readable medium" covers both transitory and non-transitory media. Transitory media includes signals, carrier waves, etc. on which executable code was recorded and from which computers acquired such code. Transitory media do not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten), and are therefore non-statutory. The examiner suggests clarifying the claim(s) to exclude such non-statutory signal embodiments, such as (but not limited to) by adding the modifier "non-transitory" to the claimed medium.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
Claim 1 recites “a neural network” in line 2, then defines (a) “a first plurality of layers”, (b) “a second plurality of layers”, and (c) “a third plurality of layers”. It is unclear whether or not (a)-(c) are parts of the same neural network. It is further unclear how the first plurality of layers are structurally related to the second plurality of layers. What is the input to the second plurality of layers, the same input image frame (Xt), or an output from the first plurality of layers?  
Claim 1 recites “a first plurality of layers (SISR)” and “a second plurality of layers (VSR)” which seem to indicate that SISR and VSR stand for the “first plurality of layers” and the “second plurality of layers”, respectively. It is confusing because SISR and VSR should be acronyms for “Single-Image Super-Resolution” and “Video Super Resolution” (specification, page 1). Please clarify.

There are insufficient antecedent bases for the following limitations:
Claim 1 recites “said instance of said network”.
Claim 3 recites “said at least one residual layer and said at least one deconvolutional layer”.
Claim 14 recites “said at least one residual layer”.
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a plurality of means for performing the recited process steps, does not reasonably provide enablement for a single means (i.e., the claimed “apparatus”) for performing the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The MPEP, at paragraph 2164.08(a), states that “[a] single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph” because a single means claim “covered every conceivable means for achieving the stated purpose” and “the specification disclosed at most only those means known to the inventor.”  
In the case of claim 19, a single, all-encompassing “apparatus” is recited as performing the claimed processing steps.  However, the specification only describes a processor and storage medium combination under control of software to perform the steps. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being clearly anticipated by claims 1-19 of US PAT 11200644. 

Allowable Subject Matter
Claims 1-20 are not rejected over the prior art of record. These claims may be allowable when the nonstatutory double patenting rejection, and the rejections under U.S.C. 101, 112(a) and 112(b) above are overcome.
The claimed invention is directed to integrating a recurrent multi-image network and a static single-image super-resolution network. Prior art of record fails to teach or render obvious claim 1 which the Examiner assumes defines an architecture of the network as depicted in Fig. 6. 
The following references listed in IDS filed on 12/13/2021 are most relevant: 
Haris, Muhammad, Gregory Shakhnarovich, and Norimichi Ukita. "Recurrent back-projection network for video super-resolution." Proceedings of the IEEE/CVF Conference on Computer Vision and Pattern Recognition. 2019.

SAJJADI ET AL., "Frame-Recurrent Video Super-Resolution", in Proceedings of the IEEE 10 Conference on Computer Vision and Pattern Recognition, 2018, pp. 6626-6634.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666